         Case 17-82362             Doc 40     Filed 11/05/18 Entered 11/05/18 15:13:50                                   Desc Main
                                               Document     Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: PRECISION CUSTOM MOLDERS, INC.                                             § Case No. 17-82362-TML
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on October 10, 2017. The undersigned trustee was appointed on November 08, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               210,596.43

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                          32,296.26
                                    Bank service fees                                                 1,690.44
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $               176,609.73
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-82362              Doc 40  Filed 11/05/18 Entered 11/05/18 15:13:50 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 10case was 01/18/2018
                                                                       this
       and the deadline for filing governmental claims was 04/09/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $13,779.82. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $13,779.82, for a total compensation of $13,779.82.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/25/2018                    By: /s/STEPHEN G. BALSLEY
                                               Trustee, Bar No.: 0104841




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 17-82362                   Doc 40          Filed 11/05/18 Entered 11/05/18 15:13:50                                           Desc Main
                                                                        Document     Page 3 of 10
                                                                                                                                                                               Exhibit A


                                                                                     Form 1                                                                                    Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-82362-TML                                                                    Trustee:       (330410)      STEPHEN G. BALSLEY
Case Name:         PRECISION CUSTOM MOLDERS, INC.                                            Filed (f) or Converted (c): 10/10/17 (f)
                                                                                             §341(a) Meeting Date:        11/16/17
Period Ending: 10/25/18                                                                      Claims Bar Date:             01/18/18

                                 1                                           2                          3                       4                    5                   6

                     Asset Description                                Petition/                Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                  Unscheduled           (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                       Values                Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                           and Other Costs)                                                Remaining Assets

 1        Office Equipment Including Computer Equipment                      Unknown                          0.00                                  140,000.00                     FA

 2        First American Bank - Checking                                 58,767.18                       58,767.18                                   60,659.26                     FA

 3        Spring Grove State Bank - Payroll Checking                             114.00                     114.00                                       78.75                     FA

 4        First American Bank - Checking                                          81.17                      81.17                                       81.17                     FA

 5        Accounts Receivable                                            11,623.00                       11,623.00                                    8,337.10                     FA

 6        Accounts Receivable                                                Unknown                          0.00                                        0.00                     FA

 7        Inventory                                                          Unknown                          0.00                                        0.00                     FA

 8        Office Furniture - Attached List                                   Unknown                          0.00                                        0.00                     FA

 9        Office Fixtures - Attached List                                    Unknown                          0.00                                        0.00                     FA

10        Automobiles - Attached List                                        Unknown                          0.00                                        0.00                     FA

11        Machinery, Fixtures and Equipment-Attached List                    Unknown                          0.00                                        0.00                     FA

12        Insurance Claim (Sentry Insurance) (u)                                   0.00                       0.00                                    1,415.02                     FA

13        Utility Refund (u)                                                       0.00                       0.00                                       25.13                     FA

 13      Assets       Totals (Excluding unknown values)                 $70,585.35                      $70,585.35                                $210,596.43                   $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):       October 31, 2018                     Current Projected Date Of Final Report (TFR):       October 22, 2018 (Actual)




                                                                                                                                               Printed: 10/25/2018 02:46 PM    V.14.14
                         Case 17-82362                      Doc 40       Filed 11/05/18 Entered 11/05/18 15:13:50                                                  Desc Main
                                                                          Document     Page 4 of 10
                                                                                                                                                                                      Exhibit B


                                                                                        Form 2                                                                                        Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:         17-82362-TML                                                                        Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           PRECISION CUSTOM MOLDERS, INC.                                                      Bank Name:          Rabobank, N.A.
                                                                                                         Account:            ******7666 - Checking Account
Taxpayer ID #:       **-***0779                                                                          Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 10/25/18                                                                                  Separate Bond: N/A

   1             2                              3                                          4                                             5                     6                  7

 Trans.     {Ref #} /                                                                                                                Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                  T-Code              $                   $               Account Balance
03/12/18       {1}         Barrick Switzer Trust Account       Monies received from sale of equipment               1129-000           140,000.00                                140,000.00
                                                               pursuant to Court Order entered 1/24/18
03/12/18       {5}         R-BOC Representatives, Inc. dba     Accounts Receivable                                  1121-000              8,337.10                               148,337.10
                           B&C Distribution
03/12/18       {12}        Sentry Insurance                    Recoverable Depreciation                             1229-000                 983.10                              149,320.20
03/12/18       {13}        AT&T                                Refund on utility bill                               1229-000                  25.13                              149,345.33
03/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                       114.56        149,230.77
04/02/18       {3}         The State Bank Group                Payroll - Checking Account Refund                    1129-000                  78.75                              149,309.52
04/02/18                   First American Bank                 Checking Account Refund                                                   60,740.43                               210,049.95
               {4}                                                Checking Account                    81.17         1129-000                                                     210,049.95
                                                                  Refund
               {2}                                                Checking Account                 60,659.26        1129-000                                                     210,049.95
                                                                  Refund
04/30/18       101         Sandra J. Krajecki                  Rent (1/2 from October 2017-March 2018) &                                                       11,213.67         198,836.28
                                                               Utility and Insurance Expenses per Court Order
                                                               entered April 27, 2018
                                                                  Rent (1/2 from October            7,500.00        2410-000                                                     198,836.28
                                                                  2017-March 2018)
                                                                  Insurance on Property             1,245.02        2420-750                                                     198,836.28
                                                                  Utilities for Property            2,468.65        2420-000                                                     198,836.28
04/30/18       102         Trustee Bernard J. Natale           Edward P. Krajecki (18-80678) Rent (1/2 -            2410-000                                    7,500.00         191,336.28
                                                               October 2017-March 2018) pursuant to Court
                                                               Order entered April 27, 2018
04/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                       280.38        191,055.90
05/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                       316.12        190,739.78
06/04/18       103         INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                       2300-000                                        88.76        190,651.02
                                                               BALANCE AS OF 06/04/2018 FOR CASE
                                                               #17-82362, Bond #016018067
06/21/18       {12}        Sentry Insurance                    Overpayment on Workers Comp Premium                  1229-000                 431.92                              191,082.94
06/25/18       104         Illinois Department of Revenue      IL-1120-V; FEIN XX-XXXXXXX; Tax Year Ending          2820-000                                    2,524.00         188,558.94
                                                               March 2018
                                                               Voided on 07/03/18
06/29/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                       265.27        188,293.67
07/03/18       104         Illinois Department of Revenue      IL-1120-V; FEIN XX-XXXXXXX; Tax Year Ending          2820-000                                   -2,524.00         190,817.67
                                                               March 2018
                                                               Voided: check issued on 06/25/18
07/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                       292.75        190,524.92
08/14/18       105         Illinois Department of Revenue      IL-1120-V; FEIN XX-XXXXXXX; Tax Year Ending          2820-000                                    2,524.00         188,000.92

                                                                                                         Subtotals :                  $210,596.43             $22,595.51
{} Asset reference(s)                                                                                                                             Printed: 10/25/2018 02:46 PM        V.14.14
                         Case 17-82362                     Doc 40      Filed 11/05/18 Entered 11/05/18 15:13:50                                                   Desc Main
                                                                        Document     Page 5 of 10
                                                                                                                                                                                     Exhibit B


                                                                                     Form 2                                                                                          Page: 2

                                                       Cash Receipts And Disbursements Record
Case Number:         17-82362-TML                                                                      Trustee:             STEPHEN G. BALSLEY (330410)
Case Name:           PRECISION CUSTOM MOLDERS, INC.                                                    Bank Name:           Rabobank, N.A.
                                                                                                       Account:             ******7666 - Checking Account
Taxpayer ID #:       **-***0779                                                                        Blanket Bond:        $2,827,000.00 (per case limit)
Period Ending: 10/25/18                                                                                Separate Bond: N/A

   1             2                              3                                     4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                   T-Code              $                  $                Account Balance
                                                              March 2018
08/14/18       106         United States Treasury             1120; FEIN XX-XXXXXXX; Tax Year Ending              2810-000                                     3,152.07         184,848.85
                                                              March 31, 2018
08/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        280.18        184,568.67
09/21/18       107         Trustee Bernard J. Natale          Edward P. Krajecki (18-80678) and Sandra            2420-000                                     4,895.00         179,673.67
                                                              Krajecki individually - Administrative Expense
                                                              Priority for Damage pursuant to Court Order
                                                              entered August 29, 2018
                                                              Voided on 09/21/18
09/21/18       107         Trustee Bernard J. Natale          Edward P. Krajecki (18-80678) and Sandra            2420-000                                    -4,895.00         184,568.67
                                                              Krajecki individually - Administrative Expense
                                                              Priority for Damage pursuant to Court Order
                                                              entered August 29, 2018
                                                              Voided: check issued on 09/21/18
09/21/18       108         Trustee Bernard J. Natale and      Edward P. Krajecki (18-80678) and Sandra            2420-000                                     4,895.00         179,673.67
                           Sandra Krajecki                    Krajecki individually - Administrative Expense
                                                              Priority for Damage pursuant to Court Order
                                                              entered August 29, 2018
09/28/18                   Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        141.18        179,532.49
10/19/18       109         Sandra J. Krajecki                 Reimbursement of Utility Expenses                   2420-000                                     2,922.76         176,609.73
                                                              (12/17-3/18) pursuant to Court Order entered
                                                              October 17, 2018

                                                                                    ACCOUNT TOTALS                                    210,596.43              33,986.70        $176,609.73
                                                                                            Less: Bank Transfers                             0.00                   0.00
                                                                                    Subtotal                                          210,596.43              33,986.70
                                                                                            Less: Payments to Debtors                                               0.00
                                                                                    NET Receipts / Disbursements                     $210,596.43             $33,986.70



                                                                                                                                          Net             Net                     Account
                                                                                    TOTAL - ALL ACCOUNTS                                Receipts     Disbursements                Balances

                                                                                    Checking # ******7666                             210,596.43              33,986.70         176,609.73

                                                                                                                                     $210,596.43             $33,986.70        $176,609.73




{} Asset reference(s)                                                                                                                            Printed: 10/25/2018 02:46 PM        V.14.14
                Case 17-82362          Doc 40      Filed 11/05/18 Entered 11/05/18 15:13:50                                     Desc Main
 Printed: 10/25/18 02:46 PM                         Document     Page 6 of 10                                                                    Page: 1

                                                            Exhibit C
                         Case: 17-82362-TML PRECISION CUSTOM MOLDERS, INC.
                                                                                                                            Claims Bar Date:           01/18/18
 Claim   Claimant Name /                         Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                    Date Filed    Notes                         Allowed                           to Date                 Balance
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                                        $362.00                        $0.00                 $362.00
         Evera                                   10/10/17                                           $362.00
         6833 Stalter Drive                                    U.S. Bankruptcy Court (12/4/17) - Filing Fee Motion to Sell $181.00
                                                               U.S. Bankruptcy Court (12/26/17) - Filing Fee Motion to Sell $181.00
         Rockford, IL 61108
         <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 200
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                                    $12,795.00                         $0.00               $12,795.00
         Evera                                   10/10/17                                       $12,795.00
         6833 Stalter Drive
         Rockford, IL 61108
         <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
         RSM US LLP                              Admin Ch. 7                                     $2,656.00                         $0.00                $2,656.00
         5155 Paysphere Circle                   10/10/17                                        $2,656.00
         Chicago, IL 60674
         <3310-00 Accountant for Trustee Fees (Trustee Firm)>, 200
         STEPHEN G. BALSLEY                      Admin Ch. 7                                    $13,779.82                         $0.00               $13,779.82
         6833 STALTER DRIVE                      10/10/17                                       $13,779.82
         ROCKFORD, IL 61108
         <2100-00 Trustee Compensation>, 200
 1       Internal Revenue Service                Unsecured                                             $0.00                       $0.00                   $0.00
         Centralized Insolvency Ooperations      11/02/17                                              $0.00
         P.O.Box 7317                                          Centralized Insolvency Ooperations
         Philadelphia, PA 19101-7346                           P.O.Box 7346
                                                               Philadelphia, PA 191017346
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 1 -2    Internal Revenue Service                Unsecured                                             $0.00                       $0.00                   $0.00
         Centralized Insolvency Ooperations      11/02/17                                              $0.00
         P.O.Box 7317                                          Centralized Insolvency Ooperations
         Philadelphia, PA 19101-7317                           P.O.Box 7346
                                                               Philadelphia, PA 191017346
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 2       American Express Bank, FSB              Unsecured                                          $146.57                        $0.00                 $146.57
         c/o Becket and Lee LLP                  12/06/17                                           $146.57
         PO Box 3001                                           c/o Becket and Lee LLP
         Malvern, PA 19355-0701                                PO Box 3001
                                                               Malvern, PA 193550701
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
                Case 17-82362       Doc 40     Filed 11/05/18 Entered 11/05/18 15:13:50                                    Desc Main
 Printed: 10/25/18 02:46 PM                     Document     Page 7 of 10                                                                   Page: 2

                                                        Exhibit C
                        Case: 17-82362-TML PRECISION CUSTOM MOLDERS, INC.
                                                                                                                       Claims Bar Date:           01/18/18
 Claim   Claimant Name /                    Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority               Date Filed    Notes                         Allowed                           to Date                 Balance
 3       John T. Minemeyer                  Unsecured                                  $6,689,472.59                          $0.00         $6,689,472.59
         120 N. LaSalle Street               12/12/17                                  $6,689,472.59
         Suite 2000                                       120 N. LaSalle Street
         Chicago, IL 60602                                Suite 2000
                                                          Chicago, IL 60602
                                                          --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610

                                                                                          Case Total:                         $0.00         $6,719,211.98
          Case 17-82362         Doc 40      Filed 11/05/18 Entered 11/05/18 15:13:50                 Desc Main
                                             Document     Page 8 of 10


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

            Case No.: 17-82362-TML
            Case Name: PRECISION CUSTOM MOLDERS, INC.
            Trustee Name: STEPHEN G. BALSLEY
                                                Balance on hand:                          $          176,609.73
              Claims of secured creditors will be paid as follows:

 Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
 No.                                              Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:    $                0.00
                                                Remaining balance:                        $          176,609.73

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                         to Date      Payment
Trustee, Fees - STEPHEN G. BALSLEY                                   13,779.82                0.00      13,779.82
Attorney for Trustee, Fees - Barrick, Switzer, Long, Balsley         12,795.00                0.00      12,795.00
& Van Evera
Attorney for Trustee, Expenses - Barrick, Switzer, Long,                362.00                0.00          362.00
Balsley & Van Evera
Accountant for Trustee, Fees - RSM US LLP                             2,656.00                0.00       2,656.00
                            Total to be paid for chapter 7 administration expenses:       $           29,592.82
                            Remaining balance:                                            $          147,016.91

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                         to Date      Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $                0.00
                            Remaining balance:                                            $          147,016.91




   UST Form 101-7-TFR (05/1/2011)
           Case 17-82362         Doc 40      Filed 11/05/18 Entered 11/05/18 15:13:50                  Desc Main
                                              Document     Page 9 of 10




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $          147,016.91
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 6,689,619.16 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 2.2 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Internal Revenue Service                                    0.00                 0.00              0.00
  1 -2         Internal Revenue Service                                    0.00                 0.00              0.00
  2            American Express Bank, FSB                                146.57                 0.00              3.22
  3            John T. Minemeyer                                   6,689,472.59                 0.00     147,013.69
                             Total to be paid for timely general unsecured claims:          $          147,016.91
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00


  UST Form 101-7-TFR (05/1/2011)
           Case 17-82362         Doc 40     Filed 11/05/18 Entered 11/05/18 15:13:50                  Desc Main
                                             Document     Page 10 of 10




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
